Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3, 7-12, 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments p. 8-9 are persuasive.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claims 1, 12 when taken as a whole, comprising, in addition to the other recited claim elements, a capacitor which is electrically coupled to the light emitting unit and the inductive coil in parallel. 
Chen (US 20180231194 A1) teaches wireless control of lighting in which there is RF wireless charging/powering ([0015]-[0016]) with capacitor and inductive coil (inductor) in parallel with light (Fig. 1; Fig. 5a; Fig. 5c-5d).
Rokhsaz (US 20160328584 A1) teaches RFID wireless sensing in which capacitor and inductor are in parallel (Fig. 1-2).
However, there would be no motivation absent impermissible hindsight to modify the prior art of record, especially primary reference Wentz’s power module of Fig. 1a:

    PNG
    media_image1.png
    426
    680
    media_image1.png
    Greyscale

with the teaching of either Chen or Rokhsaz in order to obtain the claimed feature as depicted in instant Fig. 1D-1E:

    PNG
    media_image2.png
    700
    662
    media_image2.png
    Greyscale

because these references are in a different field of endeavor.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792